POUCH CASE AND SECONDARY BATTERY USING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 4/28/2021:
Claims 1, 2, and 7 have been amended; no new matter has been entered.
Previous rejections under 35 USC 112(b) have been withdrawn due to amendment.
Previous rejections under 35 USC 102(a)(2) and 103 have been upheld.

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “In contrast, the cited reference of Moon is different in that a recessed portion (113) is concavely formed in the bridge (120) partitioning the two receiving parts (111, 112).
That is, Moon is different in that the two receiving parts (111, 112) are arranged in a width direction, and a first portion, a second portion, and a third portion of the bridge 120 of Moon (which the Examiner considered them to be equivalent to the first, second and third partitioning parts of independent claims 1 and 7) are also arranged in the width direction.
Thus, the first portion, the second portion, and the third portion of the bridge 120 of Moon cannot be considered to be the same or equivalent to the first, second and third partitioning parts of claim 1.”
The Examiner respectfully traverses. It is difficult to see how the two receiving parts of Moon are arranged in a width direction when they are clearly in a length and width direction. Further, the first, second, and third portions can also be in a length or width direction depending on the orientation. These are three-dimensional surfaces and as such they are going to have orientations in length, width, or depth directions. As shown in the annotated figures below (figures 2 and 3 of Moon), items 111-113 all have a width direction and a length direction being that they extend in both directions.
The Applicant discloses: “In addition, Moon is different in that when the battery case is folded after the electrode assembly is received in the receiving part, the bridge (120) and the recessed portion (113) remain bent rather than becoming unbent.”
The Examiner traverses in that the argument is not commensurate within the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (US 2019/0312237 A1), hereinafter “Moon”.
Regarding claim 1, Moon teaches a pouch case for receiving and packaging an electrode assembly comprising:
a concave first receiving part, in this case the first receiving unit (                                
                                    ¶
                                
                            0036, fig. 2 & 3 item 111), and a concave second receiving part, in this case the second receiving unit (                                
                                    ¶
                                
                            0036, fig. 2 & 3 item 112);
a sealing part formed along an outer portion of the pouch case so as to surround the first and second receiving parts, in this case the portion surrounding the receiving units that are thermally sealed (¶0025; see annotated fig. 2); and a partitioning part formed between the first and second receiving parts and protruding from a bottom surface of each receiving part to partition the first and second receiving parts, in this case the bridge region (¶0037, fig. 2 & 3 item 120); including:
a first partitioning part having an upper end having a lower height than that of the sealing part and partitioning the first receiving part and the second receiving part at a middle of the partitioning part, in this case the upper interior surface of the recessed portion (¶ 0036, fig. 3, item 113, see annotated fig. 3);
a second partitioning part having an upper surface having the same height as that of the sealing part positioned at both ends of the partitioning part in a length direction of the pouch case in this case the upper interior surface of the bridge region (¶ 0037, fig. 3 item 120, see annotated fig. 3); and
a third partitioning part connecting the first partitioning part and the second partitioning part to each other, in this case the wall portion of the recessed portion (¶0036, fig. 3, item 113, see annotated fig. 3).

    PNG
    media_image1.png
    162
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    589
    media_image2.png
    Greyscale

Regarding claim 2, Moon further teaches that the third partitioning part is inclined towards the second partitioning portion at an end portion of the first partitioning part in the length direction, 
Regarding claim 3, Moon further teaches that the third partitioning part is connected to upper end portions of the second and first partitioning parts in a round form, in this case the connecting parts take on round curved shapes when the pouch case is in the closed configuration (see annotated fig. 5).

    PNG
    media_image3.png
    346
    466
    media_image3.png
    Greyscale

Regarding claim 4, Moon further teaches that the first partitioning part includes a curved part having an upper end portion formed in a curved cross section, in this case the connecting parts take on round curved shapes when the pouch case is in the closed configuration (see annotated fig. 5).
Regarding claim 5, Moon further teaches that the first partitioning part further includes a plane part connecting the first receiving part and the second receiving part with the curved part in a linear form (see annotated fig. 5).

    PNG
    media_image4.png
    340
    520
    media_image4.png
    Greyscale

Regarding claim 7, Moon teaches secondary battery including a pouch case and an electrode assembly, wherein the pouch case includes:
a concave first receiving part, in this case the first receiving unit (¶0036, fig. 2 & 3 item 111), and a concave second receiving part, in this case the second receiving unit (¶0036, fig. 2 & 3 item 112);
a sealing part formed along an outer portion of the pouch case so as to surround the first and second receiving parts, in this case the portion surrounding the receiving units that are thermally sealed (¶0025); and
a partitioning part formed between the first and second receiving parts and protruding from a bottom surface of each receiving part to partition the first and second receiving parts, in this case the bridge region (¶0037, fig. 2 & 3 item 120); including:
than that of the sealing part and partitioning the first receiving part and the second receiving part at a middle of the partitioning part, in this case the upper interior surface of the recessed portion (¶0036, fig. 3, item 113, see annotated fig. 3);
a second partitioning part having an upper surface having the same height as that of the sealing part at both ends of the partitioning part in a length direction of the pouch case, in this case the upper interior surface of the bridge region (¶037, fig. 3 item 120, see annotated fig. 3); and
a third partitioning part connecting the first partitioning part and the second partitioning part to each other, in this case the wall portion of the recessed portion (¶0036, fig. 3, item 113, see annotated fig. 3), and the electrode assembly is received and packaged in a receiving space formed by folding along the partitioning part so that the first receiving part and the second receiving part of the pouch case face each other (¶0011 -0012, fig. 1, items 15, 11, & 12).
Regarding claim 8, Moon further teaches that the first partitioning part is a side surface in plane form when unfolded (see annotated fig. 3) and the sealing part includes extending parts protruding in a direction perpendicular to the side surface part of the secondary battery at portions adjacent to both ends of the side surface part of the secondary battery, in this case the electrode assembly is inserted in the depth direction (see fig. 3) and the sealing portions extend perpendicularly from the depth direction (see fig. 3 & annotated fig. 2).
Regarding claim 9, Moon further teaches that the sum of a depth of the first receiving part and a depth of the second receiving part of the pouch case is equal to a thickness of the electrode assembly, in this case the combined depth of the first and second receiving parts house the electrode assembly in the thickness direction (see fig. 1 items 15, 11, and 12).
Regarding claim 10, Moon further teaches that when the first partitioning part is unfolded it is formed as a side surface part of a plane form and dimples of a concave form are formed at both ends of the side surface part, in this case the planar form of the first partitioning part is separated from the first and second receiving parts by gaps or “dimples” (see annotated fig. 3).

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Moon.
Regarding claim 6, Moon is silent as to the lengths and depths of the various components. However, Applicant is reminded that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984); see also MPEP § 2144.04 IV. A.). Flere, one with ordinary skill in the art would understand to size the first partitioning part’s cross sectional length relative to the sum of the first and second receiving parts in order to provide sufficient space for the electrode assembly and maintain the required seal in the assembled battery. Therefore, it would have been obvious to have made the cross sectional length of the first partitioning part’s upper side surface to be smaller than a sum of a depth of the first receiving part and a depth of the second receiving part in order to accommodate the electrode assembly and maintain the required seal.

Claims 11-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Moon as applied to claim 8, above, and further in view of Payne (US 2010/0279152 A1), hereinafter “Payne”.
Regarding claim 11, Moon teaches a secondary battery pack comprising one of the secondary batteries of claim 8 (see rejection of claim 8 above). Moon does not teach the cooling plate. However, Payne teaches a cooling plate including a surface in contact with side surface parts of the secondary batteries, in this case the graphite sheets in contact with the broad sides of the battery cells (¶0030-0031, fig. 5 & 6 item 102). One with ordinary skill in the art would realize that including such cooling plates would promote heat conduction away from the battery cells (see ¶0030), thereby facilitating improved battery operation and safety. Therefore, it would have been obvious to have including cooling plates in the battery pack in order to facilitate improved battery operation and safety.
Regarding claim 12, Moon further teaches that the first partitioning part is a side surface in plane form when unfolded (see annotated fig. 3) and the sealing part includes extending parts protruding in a direction perpendicular to the side surface part of the secondary battery at portions adjacent to both ends of the side surface part of the secondary battery, in this case the electrode assembly is inserted in the depth direction (see fig. 3) and the sealing portions extend perpendicularly from the depth direction (see fig. 3 & annotated fig. 2).
Regarding claim 13, Moon is silent as to the lengths and widths of the various components and does not teach the cooling plates. However, Payne teaches the cooling plates as discussed above. Furthermore, Applicant is reminded that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 
Regarding claim 14, Moon is silent as to the lengths and widths of the various components and does not teach the cooling plates. However, Payne teaches the cooling plates as discussed above. Furthermore, Applicant is reminded that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984); see also MPEP § 2144.04 IV. A.). Here, one with ordinary skill in the art would understand to size cooling plates and battery extending parts such that the width between a first side surface and a second side surface of the cooling plate is greater than a length between the extending parts of the secondary batteries in order to conduct heat away from the battery cells (see Payne f 0030) and improve battery operation and safety. Therefore, it would have been obvious to have made the width between a first side surface and a second side surface of the cooling plate is greater than a length between the extending parts of the secondary batteries in order to facilitate improved battery operation and safety.
Regarding claim 15, Moon does not teach the cooling plates. However Payne teaches the cooling plates as discussed above and further teaches that the first and second side surfaces of the (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984); see also MPEP § 2144.04 IV. A.). Here, one with ordinary skill in the art would understand to size the extending parts relative to the cooling plate’s surface in such a way as to ensure the desired heat exchange away from the battery cells (see Payne ¶0030), thereby facilitating improve battery operation and safety. Therefore, it would have been obvious to have made the step height of the cooling plates greater than or equal to a length of the extending parts of the secondary batteries in order to facilitate improved battery operation and safety.

Claims 11, 12, 14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Moon as applied to claim 8, above, and further in view of Jin et al (US 2018/0337376 Al), hereinafter “Jin”.
Regarding claim 11, Moon teaches a secondary battery pack comprising one of the secondary batteries of claim 8 (see rejection of claim 8 above). Moon does not teach the cooling plate. However, Jin teaches a cooling plate including a surface in contact with side surface parts of the secondary batteries, in this case the cooling plate (¶0080-0081, fig. 5 item 400) in contact with the short-side surfaces of the battery cells (see fig. 5). One with ordinary skill in the art would realize that including such cooling plates would promote heat conduction away from the battery cells (see ¶0081 -0082), thereby facilitating improved battery operation and safety. Therefore, it 
Regarding claim 12, Moon further teaches that the first partitioning part is a side surface in plane form when unfolded (see annotated fig. 3) and the sealing part includes extending parts protruding in a direction perpendicular to the side surface part of the secondary battery at portions adjacent to both ends of the side surface part of the secondary battery, in this case the electrode assembly is inserted in the depth direction (see fig. 3) and the sealing portions extend perpendicularly from the depth direction (see fig. 3 & annotated fig. 2).
Regarding claim 14, Moon is silent as to the lengths and widths of the various components and does not teach the cooling plates. However, Jin teaches the cooling plates as discussed above. Furthermore, Applicant is reminded that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111
Regarding claim 16, Moon does not teach the cooling plate. Jin teaches the cooling plate as discussed above and further teaches that the cooling plate comprises one or more grooves formed with one or more grooves at a depth which is greater than or equal to a length of the extending parts so as to receive the extending parts of the secondary batteries, in this case the grooves in which the battery cells are inserted (¶0084 & 0086, fig. 5 item 410). One with ordinary skill in the art would realize that providing such grooves would allow the battery cells to be stably stacked (¶0086) thus reducing the chance of batteries becoming disconnected and facilitating improved battery pack operation. Therefore, it would have been obvious to have provided the grooves in the cooling plate in order to facilitate improved battery pack operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729